[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action for the dissolution of a marriage. The plaintiff has filed motions for temporary alimony and child support, and for attorney's fees to prosecute the action.
Having heard the evidence, the court enters the following orders:
(1) Temporary alimony and support, unallocated, is awarded to the plaintiff in the sum of $4,750 per month. The June payment shall be made by June 16; subsequent payments shall be made by July 1 and on the first of each month thereafter.
(2) The parties agreed that payments would be retroactive to January 21, 1997, accordingly, there is an arrearage of $20,425.00 ($4,750 x 4.3 months). The arrearage shall be paid at the rate of $1,250 per month beginning June 16 and on the first of each month thereafter.
(3) The parties further agreed that the defendant should receive a credit against any alimony and support payments due. Evidence concerning any credit was ambiguous, unclear and insufficient to determine the amount of any credit. The defendant has not sustained his burden of proving any credit, and consequently, no credit is found.
(4) The court denies the plaintiff's motion for attorney's fees, without prejudice until the time of trial.
So Ordered.
Dated at Stamford, this 9th day of June, 1997
JOHN F. KAVANEWSKY, JR., JUDGE